Citation Nr: 0600406	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cold injury to the 
left foot.

2.  Entitlement to service connection for cold injury to the 
right foot.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
November 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which denied the 
veteran's application to reopen his claims for service 
connection for cold injuries to the left and right feet.  In 
July 2004, the Board reopened the veteran's claims and 
remanded the merits of such claims for further development.  
The case now returns to the Board for appellate review. 

The Board notes that, in his May 2003 substantive appeal, the 
veteran requested a hearing before a Veterans Law Judge at 
the Pittsburgh RO.  In May 2004, the veteran was advised that 
he had been scheduled for a personal hearing on June 23, 
2004.  On such date, the veteran's representative reported 
that the veteran had requested that his hearing be cancelled 
and indicated that he did not wish to be rescheduled.  
Therefore, the veteran's request for a Board hearing at the 
local RO is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2005). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  Any current left foot disorder, to include neuropathy, is 
not etiologically related to the veteran's claimed in-service 
cold weather exposure or otherwise related to a disease or 
injury that had its onset in service, and, arthritis was not 
manifested within one year of service discharge. 

3.  Any current right foot disorder, to include neuropathy, 
is not etiologically related to the veteran's claimed in-
service cold weather exposure or otherwise related to a 
disease or injury that had its onset in service, and, 
arthritis was not manifested within one year of service 
discharge.   


CONCLUSIONS OF LAW

1.  Cold injury to the left foot was not incurred in or 
aggravated by the veteran's active duty military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

2.  Cold injury to the right foot was not incurred in or 
aggravated by the veteran's active duty military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his application to reopen his service 
connection claims in November 2002 and the initial 
unfavorable decision finding that new and material evidence 
had not been submitted was issued in February 2003, after the 
enactment of the VCAA.  Prior to such determination, the 
veteran was advised by letter in November 2002 and December 
2002 of what constituted new and material evidence.  The 
December 2002 letter also advised the veteran of VA's duty to 
assist under the VCAA.  Moreover, after the veteran's claims 
were reopened in July 2004, he was fully advised in August 
2004 and January 2005 letters of the evidence necessary to 
substantiate his service connection claims, his and VA's 
respective responsibilities in obtaining such evidence, and 
that he should submit any relevant evidence in his 
possession.  Thereafter, the merits of the veteran's service 
connection claims were readjudicated in a July 2005 
supplemental statement of the case, such that he had the 
opportunity to respond to the August 2004 and January 2005 
VCAA compliant letters prior to his appeal reaching the Board. 

As indicated previously, in December 2002, the veteran was 
sent a letter which advised him of VA's duty to assist, as 
defined by the VCAA.  Specifically, such letter indicated 
that VA is required by law to develop for all relevant 
evidence in the custody of a federal department or agency, 
such as VA medical records and service medical records, and 
to make reasonable efforts to help the veteran obtain private 
records and lay or other evidence relevant to his claim and 
to notify him when VA is unsuccessful in obtaining those 
records.  Such letter also informed the veteran that VA also 
had a duty to examine him or obtain a medical opinion on his 
behalf if an examination or opinion is necessary to make a 
decision on his claim.  As indicated previously, such letter, 
as well as the November 2002 letter, advised the veteran as 
to what constituted new and material evidence. 

Thereafter, the February 2003 rating decision found that new 
and material evidence had not been submitted and, as such, 
the veteran's claims of entitlement to service connection for 
cold injuries to his left and right feet were not reopened.  
The veteran subsequently appealed such decision to the Board 
and, in July 2004, the Board determined that new and material 
evidence consisting of medical reports with a diagnosis of 
residual pain secondary to frostbite had been received and, 
as such, reopened the veteran's claims.  Also in July 2004, 
the Board remanded the merits of the veteran's cold injury 
claims for further development, to include ensuring that all 
notification and development action required by the VCAA and 
implementing regulations had been completed.  

As a result of the Board's remand, the veteran was provided 
with letters in August 2004 and January 2005, which fully 
advised him of VA's duties to notify and assist.  Both 
letters letter explained his role in the claims process and 
requested that he submit certain information.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining.  
The letters explained that VA was responsible for obtaining 
relevant records from any Federal agency, to include the 
military, VA hospitals, and the Social Security 
Administration (SSA).  Also, he was informed that VA would 
make reasonable efforts to obtain relevant records not held 
by any Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  The veteran was advised that he must 
provide enough identifying information so VA can request 
records from the proper person or facility.  He was informed 
that it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  The veteran was notified that, in 
order to establish entitlement to service connection, the 
evidence must show a current disability and a nexus between 
such and service.  Moreover, with respect to the fourth 
element of notice, the August 2004 letter requested that the 
veteran provide VA with any additional evidence or 
information he may have pertaining to his claim. 

Additionally, the July 2005 supplemental statement of the 
case informed the veteran of the procedural history of his 
claims, the adjudicative actions taken, the evidence 
received, and explained that the veteran's claims were denied 
as there was no evidence that cold injuries to the left and 
right feet were incurred in or aggravated by his military 
service.  Such document also specifically advised the veteran 
of VA's duties to assist under 38 C.F.R. § 3.159, with 
reference to the relevant VCAA cites in the United States 
Code.  

In addition to the above-referenced documents, the veteran 
was provided an opportunity to present testimony at a hearing 
before a Veterans Law Judge.  However, as indicated in the 
Introduction, the veteran withdrew his request for such a 
hearing.  Therefore, for the foregoing reasons, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's September 1946 separation examination and post-
service VA treatment records are of record.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained for an equitable disposition of his 
claims.

The Board notes that the RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  However, NPRC indicated in March 2002 that the 
veteran's service medical records were destroyed in a fire 
and there were no available service medical records or 
records from the Surgeon General's Office.  On this point, 
the Board observes that the veteran's separation examination, 
conducted in September 1946, is contained in the claims file 
as it appears that such was submitted in conjunction with the 
veteran's discharge papers.  Thereafter, the veteran was 
advised in a March 2002 letter that the NPRC had no service 
medical records on file for him.  He was requested to fill 
out NA Forms 13055 (Request for Information Needed to 
Reconstruct Medical Data) and 13075 (Questionnaire About 
Military Service) as such may be useful in searching for any 
records which may possibly still exist.  The veteran was also 
advised that he may submit other documents which may 
substitute for his service medical records, to include 
statements from service medical personnel, 'buddy' 
certificates or affidavits, medical evidence of treatment 
soon after service, and letters or photographs taken during 
service.  Thereafter, the veteran submitted NA Forms 13055 
and 13075 and indicated on NA Form 13055 that he had not 
received treatment in service for his claimed cold weather 
injuries.  No additional service medical records have been 
obtained.  In this case, the Board's presumption that the 
veteran's medical records were destroyed requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).  

There is also evidence that the veteran applied for SSA 
disability benefits and was denied such in June 1985.  An 
October 1985 document from SSA indicates that the veteran's 
claim was being reviewed based on a change in Social Security 
regulations.  No further documentation regarding the 
veteran's claim for SSA disability benefits is contained in 
the claims file.  There is also evidence that the veteran 
receives SSA retirement benefits, which became effective May 
1987.  However, there are no medical records from SSA 
contained in the claims file.  For the following reasons, the 
Board finds that a remand is not necessary to obtain such 
outstanding SSA records.  38 U.S.C.A. § 5103A(b) provides 
that VA shall make reasonable efforts to obtain relevant 
records that the claimant adequately identifies and 
authorizes VA to obtain (emphasis added).  The Board observes 
that there are current diagnoses pertaining to the veteran's 
feet of record and, as indicated previously, his service 
medical records are unavailable, with the exception of his 
September 1946 separation examination demonstrating that his 
feet were normal upon physical examination.  Moreover, on NA 
Form 13055, the veteran indicated that he had not received 
treatment in service for his claimed cold weather injuries.  
Additionally, there is no competent medical opinion linking 
the veteran's claimed cold injuries to his feet to his 
military service and it has not been claimed that any such 
evidence exists.  Therefore, the Board finds that SSA records 
demonstrating a current diagnosis of bilateral foot 
disabilities would be redundant of the medical evidence 
already of record.  Also, even if SSA records included an 
opinion linking the veteran's claimed cold injuries to his 
feet to his military service, service connection could still 
not be granted because there is no record of in-service 
complaints, treatment, or diagnosis referable to his feet 
and, as such, there would be no competent basis upon which to 
conclude that any current bilateral foot disorder is related 
to service.  Therefore, the Board finds that SSA records as 
pertinent to the veteran's claimed cold injuries to the feet 
are not relevant to his claims of entitlement to service 
connection and, as such, there is no violation of the duty to 
assist by VA in this regard.  See Loving v. Nicholson, 19 
Vet. App. 96 (2005).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
scheduled for a VA examination in January 2005 in order to 
determine whether any current foot disorder is related to 
exposure to cold weather during service or is otherwise 
related to service.  However, documentation contained in the 
claims file reflects that the veteran cancelled such 
examination.  In March 2005, the veteran was sent a letter 
advising him that he had failed to report to his scheduled VA 
examination as he had cancelled it.  Such letter indicated 
that failure to report to an examination without good cause 
may have negative consequences on the adjudication of his 
appeal.  He was requested to let VA know whether he was 
willing to be rescheduled for the examination, but if VA did 
not receive a response, a decision would be made on his 
appeal on the evidence already contained in the claims file.  
No further communication has been received from the veteran.  
As VA has scheduled the veteran for an examination and 
offered to reschedule his missed examination, the Board finds 
that VA has complied with the duty to assist in this regard.  
The law provides that while VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
VA to prove the claim. If a claimant wishes assistance, he 
cannot passively wait for it in circumstances where he should 
have information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Thus, the Board concludes that the evidence of 
record is sufficient for determining whether the veteran 
incurred cold injuries to his left and right feet in service.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the duty to assist 
requirements of the VCAA and the implementing regulations 
have been satisfied and the record is ready for appellate 
review.


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As noted previously, the Board's presumption that the 
veteran's medical records were destroyed requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).

The veteran contends that, while serving on active duty 
during World War II in the United States, his feet were 
frozen while on the rifle range as a result of exposure to 
cold weather.  He alleges that, since such time, he has 
experienced pain and tingling in his feet.  As such, the 
veteran claims that he is entitled to service connection for 
cold injuries to the left and right feet. 

The veteran's September 1946 separation examination reflects 
that his feet were normal upon physical examination.  No 
significant diseases, wounds, or injuries incurred during 
service were noted.  Also, on NA Form 13055, submitted in 
March 2002, the veteran indicated that he had not received 
treatment in service for his claimed cold weather injuries.  

Post-service VA medical records reflect that, in June 1990, 
the veteran was treated for plantar hyperkeratosis of the 
right foot.  In November 1990, it was noted that the veteran 
had pain in the ball of his foot and that he had a pes cavus 
foot.  A September 1991 treatment note indicates that the 
veteran had a high arch foot with arthritis.  A June 1998 X-
ray of the left foot showed an impression of hammertoes 
deformities of the second, third, and fourth toes, with mild 
demineralization of the phalanges.

A March 2000 note reflects that the veteran had been seen in 
the emergency room a week previously and had been screened 
for deep venous thrombosis with negative leg Doppler studies.  
In December 2001, it was recorded that X-rays of the 
veteran's bilateral ankles revealed some osteopenia in the 
bones of the foot and ankles bilaterally, without 
degenerative changes or fractures.  He was diagnosed with 
pronation syndrome bilaterally and partial dropfoot of 
unknown etiology.  
November 2002 and January 2003 records show a diagnosis of 
residual pain secondary to frostbite.  In December 2002, 
February 2003, May 2003, and August 2003, the veteran 
complained of painful, thick toenails.  Upon examination, 
there were no open sores, infection, edema, or cyanosis of 
the feet.  He was diagnosed with mycotic nails.

In June 2003, the veteran was seen for an evaluation for 
status-post sequela of possible frozen feet due to cold 
weather exposure.  Upon physical examination, pedal pulses 
were faintly palpable.  A neurological examination of the 
lower extremities revealed deep tendon reflexes and 
proprioception were intact bilaterally.  He had negative 
Tinel and Valleix signs bilaterally.  His nails were mycotic 
and there was mild edema of both lower extremities.  The 
diagnosis was neuritis of unknown etiology, according to the 
veteran's stated symptoms of tingling in the feet without 
burning and/or numbness.

In November 2003, the veteran was admitted to the Clarksburg 
VA Medical Center for unrelated complaints.  Upon admission, 
the veteran reported constant, dull pain in his bilateral 
lower extremities and feet.  He indicated that such was 
caused by old frostbite during the war.  Also in November 
2003, the veteran was seen for evaluation of "neuritis" in 
both legs.  He described numbness and pain since frostbite 
injury years ago in the service.  Since 1997, the pain in his 
feet, especially the left, had progressed significantly.  The 
veteran indicated that he had numbness more on the left than 
the right and a dull pain without burning radiating from toes 
up to his hip.  Such was aggravated by prolonged sitting or 
lying down.  Upon physical examination, as relevant, there 
was atrophy in the feet.  Reflexes were absent throughout, 
upgoing toe on the left, and equivocal on the right.  There 
was vibration decrease toward the ankles.  There was normal 
position sense and stocking-glove loss of light touch and 
pinprick.  The assessment was consistent with neuropathy, 
both motor and sensory.  It was also noted that the veteran 
may have lumbar radiculopathies.  In December 2003, he was 
seen for a follow up for his neuropathy.  Following physical 
examination, the assessment was neuropathy with significant 
motor involvement and foot-drop.  There was no evidence of 
radicular involvement based on an imaging study. 

The Board initially notes that, in September 1991, the 
veteran was diagnosed with arthritis in his feet; however, 
there is no X-ray evidence of degenerative changes or 
osteoarthritis of record.  The Board finds that, even 
assuming that the veteran has arthritis in his feet, there is 
no evidence that such manifested to a degree of 10 percent 
within the first year after service.  Specifically, the first 
and only diagnosis of arthritis was made in September 1991, 
approximately 45 years after the veteran's discharge in 
November 1946.  As such, presumptive service connection is 
not warranted for arthritis of the feet.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

While the veteran has current diagnoses of bilateral foot 
disorders, to include neuropathy, the record contains no 
competent medical opinion that such disabilities are related 
to a disease or injury during service, to include exposure to 
cold weather, or otherwise had their onset during service.  
As such, the only evidence suggesting a nexus between active 
duty service and cold injuries to the feet is limited to the 
veteran's own statements, to include as noted by medical 
professionals.  The veteran, as a layperson, is not qualified 
to render an opinion concerning medical diagnosis or 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the record contains no competent medical 
opinion that the veteran has a current disability of the left 
or right foot that is related to a disease or injury incurred 
during his military service, to include exposure to cold 
weather.  Absent competent evidence of a causal nexus between 
a current disability of the left or right foot and service, 
the veteran is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for cold injuries to the left and right 
feet.  As such, that doctrine is not applicable in the 
instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107.   


ORDER

Service connection for cold injury to the left foot is 
denied.

Service connection for cold injury to the right foot is 
denied. 



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


